                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAYJOY, INC.,                                       Case No. 19-cv-03977-HSG
                                   8                     Plaintiff,                          ORDER DISMISSING CASE AS MOOT
                                   9              v.

                                  10     KENNETH T. CUCCINELLI,
                                  11                     Defendant.

                                  12            The parties’ cross-motions for summary judgment are under submission. Dkt. Nos. 15, 19.
Northern District of California
 United States District Court




                                  13   Because it belatedly has been brought to the Court’s attention that Plaintiff’s second H1-B visa

                                  14   petition to classify Quihan Xie as a temporary worker in a specialty occupation was granted, the

                                  15   Court finds that the action is moot and the Court accordingly lacks jurisdiction.

                                  16     I.     BACKGROUND
                                  17            On May 6, 2019, PayJoy, Inc. (“PayJoy” or “Plaintiff”) filed a Petition for a Nonimmigrant

                                  18   Worker (Form I-129) with the U.S. Citizenship and Immigration Services (“USCIS”), applying for

                                  19   a H-1B visa to classify Ms. Xie as a temporary worker in a specialty occupation. Dkt. No. 2-2

                                  20   (“AR”) at 16–108. The H1-B visa program permits employers to temporarily employ

                                  21   nonimmigrant workers in specialty occupations. 8 U.S.C. § 1101(a)(15)(H). PayJoy sought to

                                  22   obtain for Ms. Xie an H-1B visa for a “Financial Analyst” position in its San Francisco office. AR

                                  23   at 16.

                                  24            On June 18, 2019, USCIS denied PayJoy’s application, finding that it had failed to meet

                                  25   any of the four criteria detailed in 8 C.F.R. § 214.2(h)(4)(ii). First, it determined that PayJoy did

                                  26   not show that the financial analyst position required a bachelor’s degree or higher in a specific

                                  27   specialty, finding that “a position that allows for a degree in accounting, economics, finance,

                                  28   statistics, and mathematics, is too broad.” AR at 7. USCIS further stated that it “consistently
                                   1   interprets the term ‘degree’ in the criteria at 8 C.F.R § 214.2(h)(4)(iii)(A) to mean not just any

                                   2   bachelor’s or higher degree, but one in a specific specialty that is directly related to the proffered

                                   3   position.” AR at 5. Second, PayJoy failed to “submit evidence to demonstrate that a degree in a

                                   4   specific field of study is common to the financial services industry in parallel positions among

                                   5   similar organizations” or provide “evidence showing the unique or complex nature of the

                                   6   position.” Id. at 8–9. Third, PayJoy failed to “provide corroborating evidence such as copies of []

                                   7   employee degrees, pay records, job titles, description of duties, etc.” to support the Vice President

                                   8   of Finance’s letter, which indicated that PayJoy normally requires a bachelor’s degree or higher.

                                   9   Id. at 9. Finally, USCIS found that the “provided duties were described in generalized and

                                  10   abstract terms that lack sufficient details to show that the nature of the duties were so specialized

                                  11   and complex” to satisfy the final requirement. Id. at 10.

                                  12          The Court heard arguments on the parties’ summary judgment motions on March 12, 2020.
Northern District of California
 United States District Court




                                  13   See Dkt. No. 23.

                                  14    II.   LEGAL STANDARD
                                  15          Article III of the United States Constitution limits federal jurisdiction to “actual, ongoing

                                  16   cases or controversies.” Wolfson v. Brammer, 616 F.3d 1045, 1053 (9th Cir. 2010) (citing Lewis

                                  17   v. Continental Bank Corp., 494 U.S. 472, 477 (1990)). To sustain jurisdiction, “[a] case or

                                  18   controversy must exist at all stages of review, not just at the time the action is filed.” Id. “A case

                                  19   may become moot . . . when the issues presented are no longer ‘live’ or the parties lack a legally

                                  20   cognizable interest in the outcome.” Id. This Court is “without power to decide questions that

                                  21   cannot affect the rights of litigants in the case before [it].” Oregon v. F.E.R.C., 636 F.3d 1203,

                                  22   1206 (9th Cir. 2011).

                                  23   III.   ANALYSIS
                                  24          On March 26, 2020, Defendant’s counsel notified the Court that Plaintiff’s counsel had

                                  25   told her that on September 4, 2019, more than six months earlier, USCIS approved a second H1-B

                                  26   visa petition that PayJoy filed on behalf of Ms. Xie to employ her in a Financial Analyst position.

                                  27   See Dkt. No. 25. The Court subsequently ordered Plaintiff to show cause why the case should not

                                  28   be dismissed as moot in light of the approval of the second petition. See Dkt. Nos. 26, 27. In
                                                                                          2
                                   1   responding to the OSC, after a somewhat roundabout recounting of the course of events,

                                   2   Plaintiff’s counsel confirmed that “Plaintiff and undersigned counsel do not object to dismissal of

                                   3   the case,” and that he had otherwise sought “to work with defendant’s counsel to dismiss the case”

                                   4   in light of the approval of the second petition. Dkt. No. 28 at 3.1 It does not appear from the

                                   5   government’s filing that it disputes that the case is moot. See Dkt. No. 25 at 3 (prefacing

                                   6   argument with the qualifier “[t]o the extent the Court does not find this case moot”). Because the

                                   7   exact relief sought in this action, requiring Defendant to approve a H1-B petition on behalf of Ms.

                                   8   Xie, has already been granted, the Court no longer has jurisdiction over the case. See Calderon v.

                                   9   Moore, 518 U.S. 149, 150 (1996) (case should be dismissed as moot “when, by virtue of an

                                  10   intervening event, [the Court] cannot grant any effectual relief whatever in favor of the

                                  11   [Plaintiff]”) (internal quotations omitted).

                                  12          Accordingly, the case is DISMISSED as moot. The clerk is directed to close the case.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: 4/9/2020

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                         Plaintiff’s counsel cryptically explains that he learned of the grant sometime “[f]ollowing
                                       submission of briefs in this case,” Dkt. No. 28 at 1, but does not say when. It should go without saying
                                  27   that if counsel learned this obviously relevant information before the hearing on the cross-motions, he
                                       should have shared it with the Court before the hearing (or at the hearing, at the latest), to avoid the
                                  28
                                       needless use of Court and party resources that appears to have occurred here.
                                                                                            3
